DETAILED ACTION
This is the first Office action on the merits of Application No. 16/763,858. Claims 1-20 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 has been considered by the examiner.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
in claim 1, lines 21-22, it appears the paragraph indent between “engagement” and “position” should be deleted as these terms combine to describe the feature and should not be separated; and
in claim 19, line 2, the phrase “said rotational axis said output-side damper body” appears to be missing a transitional word between the features, such as the word –and--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razzano (European Document EP3216700)
Regarding claim 1, Razzano discloses an interface module (Fig. 1) for use in a vehicle powertrain for modulating torque between an input and an output (Interpreted as intended use. Also, in the abstract the vehicle is an aircraft and propulsion assembly is the powertrain.), said interface module comprising: an input drum (gear 24) defining an interior (inner area below the gear teeth) and a rotational axis (Fig. 1, axis 3) with said input drum having a drive hub (Fig. 1, body 23) facing said interior (23 is formed from the axial center of the gear and thus a portion is facing the interior), said input drum configured for receiving torque from the input and for rotating about said rotational axis when torque is received (e.g. paragraph [0008]); an output shaft (Fig. 1, transmission shaft 2) extending along said rotational axis and at least partially disposed in said interior of said input drum for transferring torque to the output shown in Fig. 1); and a torsional damper assembly (e.g. clutch 5) disposed in said interior of said input drum (clutch is inner of 24 and 23) about said rotational axis and operatively arranged between said input drum and said output shaft (shown in Fig. 1), said torsional damper assembly comprising: an input-side damper body (Fig. 1, body 25) rotatable about said rotational axis and having a first ramp arrangement (Fig. 2, lobes 27); an overload clutch (Fig. 1, clutch 5) having an inner clutch plate (Fig. 1, discs 22 that are inner relative to body 23) mounted to said drive hub and an outer clutch plate (Fig. 1, discs 22 that are outer relative to body 25) mounted to said input-side damper body with said inner and outer clutch plates rotatable relative to each other when said input-side damper body rotates relative to said drive hub (shown in Fig. 1); an output-side damper body (Fig. 1, body 6) coupled to said output shaft and having a second ramp arrangement (Fig. 2, appendices 13) disposed in resilient engagement (via springs 8) with said first ramp arrangement, said output-side damper body rotatable about said rotational axis and arranged to move axially along said rotational axis between a first engagement position (Fig. 4) and a second engagement position (Fig. 5) with said first and second ramp arrangements abutting each other when in both of said first and second engagement positions (Figs. 4-5) and said second engagement position defined by a predetermined torque differential between said input drum and said output shaft (e.g. paragraphs [0017-0018]); and a damper preload member (Figs. 1 and 4-5, springs 8) abutting said output-side damper body to urge said output-side damper body into said first engagement position (Fig. 4
Regarding claim 2, Razzano discloses the interface module as set forth in claim 1, wherein said first ramp arrangement and said second ramp arrangement are configured such that said predetermined torque differential occurring between said input drum and said output shaft moves said second ramp arrangement away from said first ramp arrangement axially along said rotational axis and toward said second engagement position (shown in Fig. 5 and e.g. paragraphs [0017-0018]).
Regarding claim 8, Razzano discloses the interface module as set forth in claim 1, wherein said overload clutch includes a clutch biasing member (Fig. 1, cup springs 37) with said overload clutch being operable between a first mode (Fig. 4) rotatably coupling said input drum and said input-side damper body and a second mode (Figs. 5-6) permitting said relative rotation of said inner and outer clutch plates to decouple said input drum and said input-side damper body with said clutch biasing member urging said overload clutch into said first mode (e.g. shown in Fig. 4, 37 urges in the first mode).
Regarding claim 9, Razzano discloses the interface module as set forth in claim 8, wherein said clutch biasing member comprises at least one disc spring (shown in Fig. 1, cup springs 37).
Regarding claim 10, Razzano discloses the interface module as set forth in claim 1, wherein said damper preload member comprises at least one disc spring (shown in Fig. 1, cup springs 8).
Regarding claim 11, Razzano discloses the interface module as set forth in claim 1, wherein said first engagement position of said output-side damper body is defined by said second ramp arrangement fully engaging said first ramp arrangement (Fig. 4), and Fig. 5).
Regarding claim 12, Razzano discloses the interface module as set forth in claim 1, wherein said first ramp arrangement comprises an input lobe (lobes 27) and said second ramp arrangement comprises an output lobe (appendices 13) configured for complementary engagement with said input lobe (Figs. 2-5).
Regarding claim 14, Razzano discloses the interface module as set forth in claim 12, wherein said input lobe is further defined as a plurality of input lobes and said output lobe is further defined as a plurality of output lobes (shown in Figs. 2-3).
Regarding claim 15, Razzano discloses the interface module as set forth in claim 14, wherein a valley (e.g. recesses 14) is defined between each adjacent input lobe and each adjacent output lobe with each of said input lobes and said output lobes having a crest (18 and 13), and wherein said first engagement position of said output-side damper body is defined when said crests and said valleys of said second ramp arrangement nest with said crests and said valleys of said first ramp arrangement (Fig. 4).
Regarding claim 16, Razzano discloses the interface module as set forth in claim 1, wherein said overload clutch is further defined as a friction clutch (shown in Fig. 1); wherein said inner clutch plate is further defined as a plurality of inner clutch plates (shown in Fig. 1); and wherein said outer clutch plate is further defined as a plurality of outer clutch plates (shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Razzano (European Document EP3216700).
Regarding claim 13, Razzano discloses the interface module as set forth in claim 12, wherein each of said input lobe and said output lobe define a ramp angle (Figs. 4-5).
	Razzano does explicitly disclose said ramp angle being between 35 degrees and 45 degrees. Razzano does teach the ramps should smoothly slip on ramp slopes (paragraph [0017]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Razzano to incorporate a ramp angle being between 35 degrees and 45 degrees to have smooth slipping on the ramps. Furthermore, in MPEP 2144.05 and In re Aller, 105 USPQ 233, 235 (CCPA 1955), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Allowable Subject Matter
Claims 3-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or render obvious the interface module wherein said drive hub is arranged radially inward of said overload clutch and a portion of said input-side damper body, in combination with the other elements required by claim 1.
The closest prior art, Razzano (European Document EP3216700), does not disclose the drive hub radially inward arrangement relative to the clutch and input-side damper body and it would not have be obvious to have modified for this arrangement.
Regarding claim 4, the prior art does not disclose or render obvious the interface module wherein said input drum defines a bore with said output-side damper body of said torsional damper assembly disposed in said bore, in combination with the other elements required by claim 1.
The closest prior art, Razzano (European Document EP3216700), does not disclose said output-side damper body of said torsional damper assembly disposed in said bore and it would not have be obvious to have modified for this arrangement given the position of the input-side damper body.
	Claims 5-7 are allowable for being dependent on allowable claim 4. 
Regarding claim 17, the prior art does not disclose or render obvious the interface module wherein said input-side damper body defines an inner engagement feature and said outer clutch plate defines an outer engagement feature configured for complementary engagement with said inner engagement feature for rotatably coupling said input-side damper body to said outer clutch plate, in combination with the other elements required by claim 1.
The closest prior art, Razzano (European Document EP3216700), does not disclose the orientation of the engagement features and it would not have be obvious to have modified without destroying the arrangement of the torsional damper assembly interior of the drive hub and input drum.
	Regarding claim 18, the prior art does not disclose or render obvious the interface module wherein said drive hub defines an outer splined feature and said inner clutch plate defines an inner splined feature configured for complementary engagement with said outer splined feature for rotatably coupling said drive hub to said inner clutch plate, in combination with the other elements required by claim 1.
	The closest prior art, Razzano (European Document EP3216700), does not disclose the orientation of the engagement features and it would not have be obvious to have modified without destroying the arrangement of the torsional damper assembly interior of the drive hub and input drum.
Regarding claim 19, the prior art does not disclose or render obvious the interface module wherein said input-side damper body has a pilot shaft extending along said rotational axis and said output-side damper body has a pilot bushing for rotatably supporting said pilot shaft, in combination with the other elements required by claim 19.

	Regarding claim 20, the prior art does not disclose or render obvious the interface module wherein said output shaft is integrally formed with said output-side damper body, in combination with the other elements required by claim 1.
The closest prior art, Razzano (European Document EP3216700), does not disclose said output shaft is integrally formed with said output-side damper body and it would not have be obvious to have modified because the output shaft is designed to be constrained from axial movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hiruma (US Patent 4624650) discloses a vehicle powertrain for modulating torque with an input drum (Fig. 4, 1), output shaft (2), damper body with ramp arrangements (5), overload clutch (9), and preload damper (4), but does not disclose the overload clutch having an inner clutch plate mounted to said drive hub and an outer clutch plate mounted to said input-side damper body.
	Istschencko (WIPO Publication 2015110232) discloses a vehicle powertrain for modulating torque with an input drum (Fig. 3, 51), output shaft (56), damper body with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659